Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 27, 2019

                                       No. 04-18-00833-CV

                 IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN


                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2017FLI001815 C3
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant, indigent and proceeding pro se, has filed a second motion for extension of
time to file the appellant’s brief in which he states that the clerk’s record “is currently incomplete
. . . since the (CR) filed goes up to the date of May 6, 2019 Ex. A but the trial court
summary/docket sheet goes to June 19, 2019 Ex. B.” The original clerk’s record was filed in this
court on May 9, 2019. Thereafter, a supplemental clerk’s record was filed on June 11, 2019,
which contains the trial court’s “Order Granting Special Appearance by Webb County and Ponce
Trevino, Setting Aside Default Judgment Against Ponce Trevino and Disposing of Motions Filed
by Abelardo G. Gonzalez” signed on June 4, 2019. A second supplemental clerk’s record was
filed on June 20, 2019, which contains the trial court’s “Findings of Fact and Conclusions of
Law” signed on June 18, 2019. Therefore, the clerk’s record filed in this court is complete. The
clerk of this court is instructed to send appellant a copy of the two supplemental clerk’s records
for use in preparation of the appellant’s brief.

       Appellant’s second motion for extension of time to file the appellant’s brief is
GRANTED. The appellant’s brief is due on October 25, 2019, with no further extensions absent
extraordinary circumstances.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk